Citation Nr: 0330867	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to February 
1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric 
disorder.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In September 2000 the veteran perfected his appeal, 
and the issue was subsequently certified to the Board.  

The Board notes that the veteran presented for a hearing 
before a Hearing Officer at the RO in October 2002; a 
transcript of such is of record.  


FINDINGS OF FACT

1.  In an October 1989 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.  The veteran was notified of the RO's 
rating decision and his appellate rights in a letter dated 
October 12, 1989, and he did not appeal that determination.  
Therefore, the RO's October 1989 rating decision became 
final.

2.  Since the October 1989 RO rating decision, the veteran 
has submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a psychiatric disorder, which is 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which, although not warranting a 
grant of benefits at this time, raises a reasonable 
possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a psychiatric 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The duty-to-assist provisions of the 
VCAA do not apply until a previously denied claim has been 
reopened.  38 U.S.C.A. § 5103A(f).  The regulations 
implementing the VCAA include a new definition of new and 
material evidence.  See 38 C.F.R. § 3.156(a) (effective for 
claims submitted after August 29, 2001).  In correspondence 
dated in August 2001 and a supplemental SOC dated in June 
2002, the veteran was specifically notified of the VCAA and 
how it pertains to his claim.

II.  Factual Background and Discussion

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).

To reopen a claim, the claimant does not have to demonstrate 
that the new evidence would necessarily change the outcome 
of the prior denial.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  The Federal 
Circuit held that the threshold of probative value or 
persuasiveness of evidence to be new and material is very 
low.  Moreover, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1978 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The veteran did not appeal that 
determination, and it became final.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1978).  

Most recently, the RO issued a rating decision in October 
1989, which determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a nervous condition.  The veteran 
was notified of the RO's decision and his appellate rights 
in a letter dated October 12, 1989.  He did not appeal and 
the RO's October 1989 rating decision has become final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104, 19.129, 
19.192 (1989).  

At the time of the RO's October 1989 decision, the competent 
evidence of record included the veteran's service medical 
records, which indicated treatment in May 1975 for a nervous 
condition.  The record also included VA outpatient treatment 
records dated from August 1978 to May 1989 that indicated 
treatment for a psychiatric condition, diagnosed as 
schizophrenia.  In addition, there were VA psychiatric 
examination reports dated in August 1978, July 1979, March 
1981, and April 1984, which diagnosed the veteran with 
anxiety reaction, schizophrenic reaction with depressive and 
paranoid features, undifferentiated schizophrenia, and 
severe active undifferentiated schizophrenia, respectively.  

Since the October 1989 RO rating decision, the veteran has 
submitted VA medical records dated from January 1980 to 
February 1994 and private medical records dated from March 
to May 1998.  He has also submitted VA medical reports from 
Dr. J.A. Juarbe dated in May 2001 and May 2002.  Dr. Juarbe 
noted the veteran's medical history and diagnosed him with 
chronic schizophrenia, which Dr. Juarbe concluded was 
related to the veteran's military service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes evidence that was not previously 
submitted to agency decisionmakers.  It is related to an 
unestablished fact necessary to substantiate the claim for 
service connection, it is neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim, and it appears to raise a 
reasonable possibility of substantiating the claim.  The 
evidence includes the statements from Dr. Juarbe dated in 
May 2001 and May 2002 that appear to raise the possibility 
that the veteran's current diagnosis of schizophrenia is 
related to his history of a nervous condition in service.  
As that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and the claim 
must be reopened.


ORDER

New and material evidence has been submitted.  The claim of 
entitlement to service connection for a psychiatric 
disability is reopened.  


REMAND

As noted above, there has been a significant recent change 
in statutory law, and VA regulations implementing the VCAA 
have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  Since the Board finds that the 
veteran's claim must be reopened, additional development is 
required to provide adequate notice of the VCAA and 
specifically how it applies to his service connection claim.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003) (holding the new regulation codified at 38 
C.F.R. § 3.159(b)(1) to be invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response).

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, including providing 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In light of the 
evidence of record, the Board finds an additional medical 
opinion is required prior to appellate review.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts 
in developing this claim, to include providing information 
as to current medical treatment, and reporting for an 
examination as described below.  The veteran is hereby 
referred to 38 C.F.R. §§ 3.158, 3.655 (2003), under which 
his failure to cooperate could result in adverse action on 
his claim.  

In view of the foregoing, the matter on appeal is remanded 
for the following action:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed, with 
consideration of Paralyzed Veterans of 
America, supra, any other pertinent 
judicial or legislative guidance which 
may be forthcoming.

2.  The RO should contact the veteran 
and obtain the names and addresses of 
all medical care providers who have 
treated the veteran for a psychiatric 
disorder.  After securing the necessary 
release(s), the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the 
veteran if identified records are 
unavailable.

3.  The veteran should be afforded a VA 
examination to determine whether he 
currently has a psychiatric disorder, 
and if so, whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently 
diagnosed psychiatric disorder developed 
during service or is otherwise related 
to service, or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 degree of probability).  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination, and 
review of the file should be indicated 
in the examination report. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



